DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 3, reference number 346 is shown, but fails to be mentioned in the Specification.
In Figure 12, reference number 1230 is shown, but fails to be mentioned in the Specification.
In Figure 14, reference number 1430 is shown, but fails to be mentioned in the Specification.
In Figure 17, reference number 1770 is shown, but fails to be mentioned in the Specification.
In Figure 20, reference numbers 2002, 2004 and 2025 are shown, but fail to be mentioned in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
In paragraph [00174], reference number 1416 is mentioned, but fails to appear in the Drawings.
In paragraph [00204], reference number 2201 is mentioned, but fails to appear in the Drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Reference number 1220 has been used to designate both determining length and dividing length in paragraph [00169]. Examiner believes the second mention of 1220 should be amended to 1230.
In paragraph [00173], reference number 1500 is mentioned in line 2 with regards to Figure 14. Examiner believes this should be amended to 1400, given 1500 is only used in Figure 15.
In paragraph [00193], reference number 1740 is used to designate 2 different steps. Examiner believes the second 1740 should be amended to 1770.
In paragraph [00199], second to last line, reference number 19000 is mentioned. Given there is no 19000 in the Drawings, Examiner believes the reference should be amended to 1900.
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 21, lines 3-4, “configured to execute the processor executable to cause”, is missing the term “instructions” after the term executable, to correspond with the previously mentioned processor executable instructions in line 2.
Further in claim 21, the recitation that the processor executable instructions cause the system to: receiving…, calculating…, receiving…, identifying…, determining…, etc. is grammatically indefinite. The instructions should cause the system to: receive…, calculate…, receive…, identify…, determine…, etc.
In terms of claim 26, the recitation “the computer program product being executable by at least one processor coupled to the non-transitory computer readable medium to the at least one processor to perform” is indefinite and redundant. Please amended to better clarify the intended limitation.
In claim 31, please consider adding - - a - - before data corpus in line 3.
Further, claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps and information are:  
In line 3, It is unclear from where the data corpus comes. It is not disclosed as being determined, received, calculated, etc. 
In lines 4-5. It is unclear from where the preference data comes. It is not disclosed as being determined, received, calculated, etc. 
In lines 8-9, it is unclear from where the individual song comes, or if it is part of one of the other elements, such as the data corpus.
Please provide clarification regarding these laments in order to disclose a cohesive method.
As for claims 32 and 33, a song of the data corpus is recited, however, there is no previous mention that the data corpus includes songs. Please clarify or add the missing information to provide a cohesive method.
As for claim 40, it is unclear of the claim should instead be dependent upon claim 38 and not claim 28. Please clarify.
The remaining claims, not specifically discussed, depend from and therefore include the rejected limitations outlined above. 

Allowable Subject Matter

Claims 21-40 are believed to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
After a better understating of the invention is received, in particular with regards to claims 31-40, a further search and consideration of the prior art will be conducted.
The following is a statement of reasons for the indication of allowable subject matter:  
The present claims are believed to be allowable for similar reasons as disclosed in parent application 17/025819:
The US patent application publication to Whitman (US 2014/0195544) discloses a system and method comprising receiving, by a determination engine executed by one or more processors, a media dataset comprising music information, target audience information, music information, audience information, and preference data (computer program products for predicting data, para 0007, the usage of a song, artist, movie, etc. in a taste profile to determine predictive qualities can be enhanced by expanding these media items into descriptive terms and using those terms as the inputs to the predictive model [i.e. a determination engine executed by one or more processors], para 0053, each taste profile is a representation of musical activity, and may include a wide range of information such as artist plays, song plays, skips, dates of listen by the user, songs per day, playlists, play counts, start/stop/skip data for portions of a song or album [i.e. music information], contents of collections, user rankings, preferences [i.e. preference data]. or other mentions received via a client device [i.e. a media dataset comprising music information, audience information, music information, and preference data], para 0019, Each target metric (e.g., male gender) is treated as a binary classification with multiple buckets each being a separate classifier [i.e. audience information], although regression is possible for certain classes (age, location) to get mean absolute error (MAE) instead of an F1 measure, para 0050); and determining, by the determination engine, a subset of the target audience information (predicts demographic data from a wide range of information corresponding to the artist or song title. A name or title is obtained from a taste profile. An index into a data set is included, which is based on the name or title. A set of terms and corresponding term weights associated with the artist name or song title are retrieved from the profile, and the terms and term weights are used to construct a sparse vector. The sparse vector is input to a training model including target data, where the target data includes a subset of test data which has a correspondence to a predetermined target metric of data (e.g., demographic data) [i.e. determining, by the determination engine, a subset of the target audience information], para 0041 ), but fails to teach the specified limitations of the present claims, including calculating harmonic surprise metrics, identifying popularity metrics for songs indictive of the popularity of each song, determining correlations between the harmonic surprise metrics and the popularity metrics, identifying an individual song, calculating the one or more harmonic surprise metrics for said individual song and estimating the popularity of said individual song as claimed. 
The US patent application publication to Horvitz (US 2014/0304211) discloses a system and method comprising a model that estimates a likelihood that one or more time-varying surprise (Given a case library (not shown) of sets of observations at some time t0 about a situation, whether or not events at some future time t>t0, or, for instance, within segments of time t3-t5, in the future are defined as atypical or anomalous can be considered. The predictive model component 102 can thus be built to forecast surprises [i.e. a model that estimates a likelihood that one or more time-varying surprise]. at different future times, as a function of data within the case library, para 0055), but fails to teach the specified limitations of the present claims as outlined above.
The US patent application publication to Hayes (US 2010/0063975) discloses a system and method comprising predicting preference information using the one or more time- varying trends for music information (a user's primary exposure window (PEW) based on the user's year of birth, wherein each user's hit-music preference list is based, in part, on a theoretical time frame associated with the period in the user's life when he is most likely to hear, absorb, and develop an emotional connection with popular music, para 0051, identifying and predicting specific songs that may be of interest to the user [i.e. predicting preference information using the one or more time-varying trends for music information), para 0048), but fails to teach the specified limitations of the present claims as outlined above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        11/17/2022